Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 
Response to Amendment
Applicant’s response filed 27 January 2022 has been received and entered.  Claims 5-6, 10, 17 and 24 have been amended and claims 3-4, 7, 11-13, 16, 18-19, and 21-23 have been canceled.  Claims 1-2, 5-6, 8-10, 14-15, 17, 20 and 24 are currently pending.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 27 January 2022 have been fully considered but are not deemed to be persuasive.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 broadens the subject matter of the claim from which it depends.  Claim 17 includes a limitation on the compound being used in the method of claim 1 which recites that the compound is “a protein comprising a humanized variable region of an antibody to VEGF-B”  This is broader than the claim from which it depends which limits the compound to a protein comprising an antibody variable region which comprises the CDRS of SEQ ID NO:3 and 4.  It is clear that Applicant amended the instant claim to address a previous rejection, however, the amendment which has been made raises a new issue with regard to 112/4th for the reasons provided.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8-10, 14-15, 17, 20 and 24 stand rejected under 35 U.S.C. 103 as being unpatentable over WO2007/136679 (Eriksson) in view of U.S. Pat. No. 9,803,008.
‘679 teaches reducing lipid accumulation in a mammal by administration of a VEGF-B inhibitor in an amount to reduce lipid accumulation in a tissue in the subject (claim 1) wherein the tissue is liver (claim 6) and wherein the VEGF-B inhibitor is an antibody (claim 8).  ‘679 also teaches a subject who has hepatic steatosis (see claim 5).  While ‘679 does not specifically recite that the subject suffering from the NAFLD is additionally overweight or obese and/or suffers from diabetes and/or suffers from metabolic syndrome as recited in claim 5, these conditions are risk factors for hepatic steatosis and claim 5 of ‘679 indicates that the subject being treated has at least one disease or condition selected from obesity, insulin resistance, diabetes, hepatic steatosis and metabolic syndrome, therefore the subject could have more than one condition.  Based on this disclosure, subjects with more than one condition would necessarily include subjects with hepatic steatosis and a condition such as obesity, diabetes and/or metabolic syndrome.  With regard to claim 10, while ‘679 does not make mention of reducing inflammation, the subject being treated with the compound that inhibits VEGF-B signaling is the same as taught by ‘679, therefore, the effect of reducing inflammation would be inherent to the administration of the compound to the same patient, absent evidence to the contrary.  Claim 24 recites “wherein the NAFLD is hepatic steatosis or nonalcoholic steatosis (NASH) or cirrhosis or hepatic fibrosis”.  However, as ‘679 encompasses patients with these conditions, it would necessarily encompass patients with varying degrees of disease, including severe disease, absent evidence to the contrary.
‘679 does not teach an antibody that specifically binds to VEGF-B and neutralizes VEGF-B having a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:3 and a light chain variable region comprising the amino acid sequence of SEQ ID NO:4 (or SEQ ID NO:5 and 6) or the CDRs listed in instant claim 20.
‘008 teaches methods which administer antibodies to VEGF-B.  These antibodies are neutralizing (see column 22, line 55) and have the same amino acid structure as the antibodies of the instant claims (see column 5, lines 6-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of ‘679 with the antibodies of ‘008 because ‘679 teaches that a VEGF-B antibody should be used and ‘008 teaches monoclonal antibodies that bind VEGF-B and neutralize its activity.  One would be motivated to use the antibodies of ‘008 because they are monoclonal and were found to be specific and neutralizing therefore one of ordinary skill in the art would have a reasonable expectation of success in using them in the method of ‘679.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Response to Arguments
Applicant argues at pages 7-8 of the response that the cited references do not provide any indication that an antagonist of VEGF-B can reduce liver lipid levels nor are any results provided in a disease model of hepatic steatosis or NAFLD  with respect to antagonizing VEGF-B.  Applicant asserts that the knockout mice in Eriksson would not be predictive of the disclosed invention and refers to Hagberg et al. (2012) in which VEGF-B deficiency was investigated in db/db diabetic mice.  Hagberg et al. state:
Deletion of VEGFb in db/db mice reduced Fatp3 messenger RNA expression and significantly decreased lipid deposition in skeletal muscle and myocardium.  VEGF-B depletion also reduced the accumulation of triglycerides in isolated pancreatic islets from db/db Vegfb+/- and db/db Vegfb-/- mice, but did not affect lipid accumulation in liver (data not shown).
Applicant argues that Hagberg et al. teach away from the claimed invention and “clearly questions the plausibility of Eriksson with regard to any statements or teachings concerning hepatic steatosis.
	Applicant’s arguments have been fully considered, but are not persuasive.  With regard to the statement in Hagberg et al. regarding lipid accumulation, as no data is presented, one of ordinary skill in the art can make no reasonable conclusion regarding liver lipid levels.  The statement could mean that the liver lipid levels were different, but not statistically different.  However, because the data is not shown, it is not a definitive teaching and would not necessarily teach away.  Hagberg et al. (2012) clearly demonstrate that VEGF-B depletion reduces lipid levels and lipid accumulation in a host of tissues and reducing lipid levels is a treatment for NAFLD as is recognized by those of ordinary skill in the art.  Furthermore, WO2007/136679 (Eriksson) specifically teaches in Example 8 that lipid accumulation is drastically reduced in livers from VEGF-B deficient mice (using oil Red O staining of cryosections) (see paragraph spanning pages 65-66).  Quantification of the staining demonstrated that livers from VEGF-B deficient mice have 70-80% less lipids.
Additionally, WO2007/136679 (Eriksson) originates from PCT/US2007/011788 which is the priority document for U.S. Pat. No. 9,078,877 which issued with claims to methods of treating dyslipidemia in a human subject by administering a VEGF-B neutralizing antibody.  Applicant is arguing that the disclosure of WO2007/136679 (Eriksson) is not enabling for treating NAFLD by administering a VEGF-B neutralizing antibody yet such methods which encompass a treatment for NAFLD (treating dyslipidemia) were found to be enabled in ‘877.  A reference is presumed to be operable.  See MPEP 2121.02.  Such possession of an enabling disclosure is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his (or her) own knowledge to make the claimed invention.  See MPEP 2121.02 and In re Donohue, 226 USPQ 619 (Fed. Cir. 1985).  Prior art printed publications like prior art patents are presumptively enabled barring any contrary showing by applicant or patentee and burden shifts to applicant to submit rebuttal evidence of nonenablement.  See In re Antor Media Corp., 103 USPQ2d 1555 (Fed. Cir. 2012).  A reference is presumed operable until applicant provides facts rebutting the presumption of operability.  In re Sasse, 207 USPQ 107 (CCPA 1980).  See MPEP 2121, 2121.02.
	
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/136679 (Eriksson) in view of Semela et al. (J. Hepatol.  41:  864-880, 2004), Kanda et al. (J. Surg. Oncol.  98:  190-196, 2008) and U.S. Pat. No. 9,803,008.
The disclosure of ‘679 is provided above.  ‘679 does not teach treating hepatocellular carcinoma by administration of a compound that binds to VEGF-B and neutralizes VEGF-B signaling.  ‘679 does not teach an antibody that specifically binds to VEGF-B and neutralizes VEGF-B having a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:3 and a light chain variable region comprising the amino acid sequence of SEQ ID NO:4.
Semela et al. teach that hepatocellular carcinoma is the fifth most common tumor worldwide.  Hepatocellular carcinoma is the most common type of primary liver cancer and it occurs most often in people with chronic liver diseases such as cirrhosis caused by hepatitis B or hepatits C. Semela et al. teach that VEGF is upregulated in most human tumors and that overexpression of VEGF in vivo results in increased neovascularization and tumor size (see page 866, column 2 and Figure 3).  Semela et al. teach that administration of monoclonal antibodies directed against VEGF significantly increase survival in a number of different cancers (see page 870, column 2).  Semela et al. does not teach treating hepatocellular carcinoma by administration of a compound that binds to VEGF-B and neutralizes VEGF-B signaling.
Kanda et al. teach that HCC is a hyper-vascular tumor and that angiogenesis is presumed to have an important role in tumorigenesis and the development of cancer in HCC.  Kanda et al. teach that VEGF-B expression is correlated with tumor growth and invasiveness in patients with HCC (see page 196, column 1).
‘008 teaches methods which administer antibodies to VEGF-B.  These antibodies are neutralizing (see column 22, line 55) and have the same amino acid structure as the antibodies of the instant claims (see column 5, lines 6-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient having a complication of NAFLD which is hepatocellular carcinoma (HCC) by administering a VEGF-B neutralizing antibody because ‘679 already teaches treatment of NAFLDs with a VEGF-B neutralizing antibody.  Additionally, it would have been obvious to use the antibody of ‘008 in the method of ‘679 because the antibody of ‘008 is a neutralizing antibody.  By treating the NAFLD with the VEGF-B neutralizing antibody, one would also be treating the complication from the NAFLD, the HCC.  In addition, one of ordinary skill in the art would also be motivated to treat the HCC complication in the same manner as the NAFLD because Kanda et al. teaches that VEGF-B plays an important role in tumorigenesis and cancer development in HCC.  One of ordinary skill in the art would have a reasonable expectation of success in treating HCC with a VEGF-B antibody because Semela et al. teach that administration of monoclonal VEGF antibody increases survival in a number of different cancers.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary. 

Response to Arguments
Applicant argues at page 9 of the response that Hagberg et al. “teaches strongly away from the potential treatment of hepatic steatosis with a VEGF-B inhibitor, and makes the speculations of Eriksson unbelievable”.  Applicant’s arguments are not found persuasive.  The positive assertions in the prior art of Eriksson et al. would have led one of ordinary skill in the art before the effective filing date of the claimed invention that this method would have been expected to work especially in light of the issued patent to Eriksson et al. to methods which read on the instant claims.
Applicant argues at page 10 of the response that the cumulative work reported in Kanda and Kanda 2015 do not support VEGF-B as a viable target for treatment of HCC, much less NAFLD.  Applicant’s arguments have been fully considered but are not found persuasive.  Kanda et al. (2008) at page 196, column 1 states “our results suggest that VEGF-B has probability of being a clinical prognostic factor and a therapeutic target in HCC”.  The fact that other genes may be upregulated in HCC (as noted in Kanda et al. (2015) does not negate the positive statement in Kanda et al. (2008).
Applicant asserts at page 10 of the response that VEGF-B is not a target for angiogenesis and cites Li et al. (2009) in rebuttal.  Applicant’s arguments have been fully considered, but are not persuasive.  While VEGF-B may not play a role in stimulating angiogenesis, it clearly does play a role in angiogenesis by acting as a survival factor (see Li et al. (2009)) for vascular cells and “VEGF-B targeting inhibited pathological angiogenesis by abolishing blood vessel survival”.  Therefore, the prior art clearly establishes the role of VEGF-B in pathological angiogenesis and identifies VEGF-B as a target in such conditions.
Applicant’s arguments have been fully considered but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kanda was not cited for any teaching regarding NAFLD, but rather for its teaching that VEGF-B expression is correlated with tumor growth and invasiveness in patients with HCC (see page 196, column 1).  With regard to Applicant’s statement that VEGF-B does not cause angiogenesis in most tissues, Applicant is directed to Zhang et al. (Proc. Natl. Acad. Sci. USA  106(15: 6152-6157, 2009).  Zhang et al. teach that while VEGF-B is not necessary for blood vessel growth, VEGF-B targeting inhibits pathological angiogenesis and VEGF-B has long been a known target in antiangiogenic therapy.  Therefore, one of ordinary skill in the art would have accepted the teachings of Kanda as credible, absent evidence to the contrary.

Claim(s) 10 is/are rejected under under 35 U.S.C. 103 as being unpatentable over WO2009/045356 (Elias et al.) in view of in view of U.S. Pat. No. 9,803,008.  
‘356 teaches a method of reducing VEGF-induced inflammation by administering a compound that inhibits VEGF-B signaling (see [04]).  While ‘356 does not specifically recite the liver as an organ in which inflammation is reduced, the method of ‘356 would inhibit any inflammation which is induced by VEGF and VEGF is expressed in the liver. ‘356 states that VEGF polypeptide encompasses VEGF-B (see [23]).  
‘356 does not teach an antibody that specifically binds to VEGF-B and neutralizes VEGF-B having a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:3 and a light chain variable region comprising the amino acid sequence of SEQ ID NO:4 (or SEQ ID NO:5 and 6) or the CDRs listed in instant claim 20.
‘008 teaches methods which administer antibodies to VEGF-B.  These antibodies are neutralizing (see column 22, line 55) and have the same amino acid structure as the antibodies of the instant claims (see column 5, lines 6-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of ‘356 with any VEGF inhibitor.  One of ordinary skill in the art would have been motivated to use the antibodies of ‘008 in the method of ‘356 because ‘356 teaches that inflammation can be inhibited by inhibiting VEGF-B and the antibodies of ‘008 are neutralizing antibodies and would be suitable for inhibiting VEGF-B to inhibit inflammation.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Response to Arguments
Applicant argues that Elias relates to administration of a miRNA inhibitor to decrease the activity of a VEGF polypeptide and that the examples in Elias are based solely on experiments in lung with an isoform of VEGF-A as the target.  Applicant asserts that VEGF-A and VEGF-B are different molecules and the skilled artisan would not expect a teaching in respect to VEGF-A to apply to VEGF-B.  Applicant’s arguments have been fully considered, but are not found persuasive.
VEGF molecules exert their biological activity via cell surface receptors (see Shibuya, M.  Genes and Cancer 2(12):  1097-1105, 2011).  VEGF-A binds to both VEGFR-1 and VEGFR-2.  VEGF-B binds to VEGFR-1.  Because the two proteins bind to a common receptor, they would be expected to share biological activities.  Furthermore, Shibuya state that VEGF-A enhances inflammatory reactions via VEGFR-1 (see page 1103, column 2), therefore, one of ordinary skill in the art would reasonably conclude that inhibitors of VEGF-B would also inhibit inflammation as VEGF-B binds to VEGFR-1 which is implicated in inflammatory reactions, absent evidence to the contrary.  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647